AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


                 RAYMOND STEVENSON,                                  )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-0315-TOR
                                                                     )
                                                                     )
      EQUIFAX INFORMATION SERVICES, LLC,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                            dollars ($                ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of              % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), any and all claims against the Defendant are hereby DISMISSED with
’
              prejudice and without an award of costs or attorney’s fees to either party.




This action was (check one):
’ tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                            without a jury and the above decision
was reached.

✔
’ decided by Judge                       Thomas O. Rice                                          on the Parties' Stipulated Motion to
     Dismiss ECF No. 18.


Date: July 17, 2019                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Linda L. Hansen
                                                                                            (By) Deputy Clerk

                                                                            Linda L. Hansen
